United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 21, 2003

                        FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                                                                 Clerk


                            No. 02-41163
                          Summary Calendar


ZACHARY L. KNIGHTEN,

                                     Plaintiff-Appellant,
versus

ROBERT L. OTT; ET AL,

                                     Defendants,

THOMAS MANN, Field Lieutenant; DANNY L. WILBORN,
Field Sergeant; MICHAEL HADNOT, Field Sergeant;
AMY POWELL, Correctional Officer 3; ROBERT BROWN,
Physician; GENE LESTER, Physician; FRED HUFF,
Physician Assistant; MICHAEL MOORE, Physician
Assistant; JEAN MARMARINOU, Head Nurse; ALECIA OWEN,
RN-Nurse; LLODY ASCHBERGER; A. FLOWERS; J. MOTT,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:99-CV-171
                       --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Zachary L. Knighten, Texas prisoner #

627114, appeals the summary-judgment dismissal of his claims of

deliberate indifference to his medical needs, in violation of the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Eighth Amendment.      He does not brief any argument in connection

with the other claims raised in his 42 U.S.C. § 1983 lawsuit, so

those claims are waived.         See Yohey v. Collins, 985 F.2d 222, 224-

25 (5th Cir. 1993).         For that reason, his “Motion to Dismiss

Partial Claims,” seeking voluntarily to dismiss the other claims

raised below, is DENIED as unnecessary.

     We review the district court’s grant of summary judgment de

novo.   See Melton v. Teachers Ins. & Annuity Ass’n of Am., 114 F.3d

557, 559 (5th Cir. 1997). Summary-judgment dismissal of Knighten’s

claim that medical officials were deliberately indifferent to his

medical needs by discontinuing his prescription for nitrostat pills

was proper.    Competent summary-judgment evidence established that

Knighten    was   stockpiling      the       pills,     and   that,   despite   the

discontinuation of his prescription, he could receive such pills

simply by     going   to   the   infirmary       when    chest   pains   occurred.

Knighten has neither alleged nor shown that he has been denied

nitrostat pills on any occasion when he was actually suffering from

chest pains. His conclusional assertions that he did not stockpile

pills, that he would have received a disciplinary case if he had,

and that his medical records were falsified are insufficient to

defeat the medical defendants’ summary-judgment evidence or to

create a genuine issue of material fact.                See Michaels v. Avitech,

Inc., 202 F.3d 746, 754-55 (5th Cir. 2000).                   Furthermore, these

assertions and the statement provided by Knighten’s fellow inmate

to the effect that Nurse Marmarinou interferes with doctors’

                                         2
diagnoses are irrelevant to the question whether Knighten was ever

denied medical treatment for chest pains when they occurred.             As

the district court determined, Knighten’s claim is not one for the

denial of medical care but reflects only his dissatisfaction with

the treatment he received, which is insufficient to give rise to a

42 U.S.C. § 1983 cause of action.         See Varnado v. Lynaugh, 920 F.2d

320, 321 (5th Cir. 1991).

      Knighten also contends that the district court ignored his

claims regarding leg and back pain.          He renews his argument that he

was denied treatment for those pains, as well as his arguments that

his medical restrictions were improperly lifted and that he was

improperly denied a cane.          Although the district court did not

specifically address these claims, they are similarly unavailing.

Knighten’s medical file does not support his claim of medical

restrictions based on back or leg pain, and it makes no mention of

either the confiscation of a cane or any prohibitions against

lifting. Thus, the record does not clearly evince the need for the

medical   treatment     alleged,     which    defeats   Knighten’s    Eighth

Amendment claim.      See Johnson v. Treen, 759 F.2d 1236, 1238 (5th

Cir. 1985).        Further, Knighten’s file shows that he underwent

several muskoskeletal evaluations as a result of his numerous

complaints of leg and back pain and that, on each of the numerous

occasions he complained of such pain, he was treated with some

combination of ibuprofen, Motrin, and hot or cold packs.             As with

his   claim   of    chest   pains,   Knighten’s     claims   of   deliberate

                                      3
indifference to his leg and back pain do not involve the denial of

medical   care.     Rather,    they       amount    to    nothing    more   than

dissatisfaction or disagreement with the treatment he received and

therefore fail under the Eighth Amendment.               See Varnado, 920 F.2d

at 321.   Because all of Knighten’s claims fail as a matter of law,

summary-judgment dismissal was appropriate.              See Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).

     The district court’s judgment is AFFIRMED, and Knighten’s

“Motion   for   Requested   Relief,”      seeking    entry    of    judgment   in

his favor, is DENIED.

JUDGMENT AFFIRMED; MOTIONS DENIED.




                                      4